Bennett v State Farm Fire & Cas. Co. (2020 NY Slip Op 07154)





Bennett v State Farm Fire & Cas. Co.


2020 NY Slip Op 07154


Decided on December 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2019-06857
 (Index No. 10385/13)

[*1]Richard Bennett, et al., appellants,
vState Farm Fire and Casualty Company, et al., defendants, Lewis Oil Company, et al., respondents (and related actions).


Edward J. Boyle, Manhasset, NY, for appellants.
Cartafalsa, Turpin & Lenoff, New York, NY (Anthony Orcel of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages pursuant to Navigation Law article 12, the plaintiffs appeal from an order of the Supreme Court, Nassau County (James P. McCormack, J.), dated April 9, 2019. The order, insofar as appealed from, granted that branch of the motion in limine of the defendants Lewis Oil Company and Champion Energy Corp. which was to preclude the plaintiffs from offering certain evidence at trial as to the medical condition of Mary Wendell Bennett.
ORDERED that the appeal is dismissed, without costs or disbursements.
The plaintiffs appeal from an order in which the Supreme Court, inter alia, granted that branch of the motion in limine of the defendants Lewis Oil Company and Champion Energy Corp. which was to preclude the plaintiffs from offering certain evidence at trial as to the medical condition of Mary Wendell Bennett. The subject determination is an evidentiary ruling. Such a ruling, even when made "in advance of trial on motion papers constitutes, at best, an advisory opinion which is neither appealable as of right nor by permission" (Cotgreave v Public Adm'r of Imperial County [Cal.], 91 AD2d 600, 601; see Diller v Munzer, 141 AD3d 630, 630-631; Leon Petroleum, LLC v Carl S. Levine & Assoc., P.C., 122 AD3d 686; Curtis v Fishkill Allsport Fitness & Racquetball Club, 2 AD3d 768). Accordingly, the appeal must be dismissed.
AUSTIN, J.P., MILLER, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court